 

Exhibit 10.2

 

Amendment #2 to Sponsored Research Agreement

 

This Amendment #2 to Sponsored Research Agreement (this “Amendment #2”),
executed on November 12, 2014 (“Agreement”), is made and entered into as of
November 30, 2016 (“Amendment #2 Effective Date”) by and between Medgenics
Medical Israel, Ltd. (“SPONSOR”) and The Children’s Hospital of Philadelphia
(“CHOP”).

 

RECITALS

Whereas SPONSOR and CHOP desire to amend the Sponsored Research Agreement to
extend the term of the Agreement and to increase the Budget of the Research
Program by $6,455,772 for a new total of $17,263,325.

 

Whereas any capitalized term not separately defined in this Amendment #2 shall
have the meaning ascribed to it in the Agreement.

 

Now, therefore, in consideration of the mutual agreements, promises and
covenants contained herein SPONSOR and CHOP hereby agree to amend the Sponsored
Research Agreement as follows:

 

1.Section 3.1 of the Agreement is hereby replaced in its entirety with the
following:

“Term. The term of this AGREEMENT shall begin on the EFFECTIVE DATE and shall
end on June 30, 2018. This AGREEMENT may be extended or renewed beyond June 30,
2018, only with the PARTIES’ mutual written agreement.”

 

2.Invoice and Payment Schedule of Attachment B (Budget) as attached to Amendment
#1 to Sponsored Research Agreement dated December 18, 2015, is hereby
supplemented by Attachment B to this Amendment #2 and thus the statement of work
and budget for Phase 3 is authorized through June 30, 2018.

 

All other terms and conditions of the Sponsored Research Agreement not amended
herein shall remain in full force and effect.

 

In witness whereof, SPONSOR and CHOP have caused this Amendment #2 to be duly
executed as of the Amendment #2 Effective Date.

 

MEDGENICS MEDICAL ISRAEL, LTD.   THE CHILDREN’S HOSPITAL OF PHILADELPHIA By:    
By:   Name: Michael Cola   Name: Prema Sundaram   Title: Chief Executive Officer
  Title: Manager, Sponsored Projects Date:     Date:  

 

AGREED AND ACKNOWLEDGED   BY:     Name: Hakon Hakonarson, MD   Title: Principal
Investigator, Director, CAG   Date:    

 

 

 